Exhibit 10.39

****TEXT OMITTED AND FILED SEPARATELY

CONFIDENTIAL TREATMENT REQUESTED

BY HECKMANN CORPORATION

UNDER 17C.F.R. SECTION 200.80(B)(4),

200.83 AND 240.24b-2

AGREEMENT FOR

FIRM DISPOSAL OF SALT WATER

BETWEEN

CHARIS PARTNERS, LLC

AND

EL PASO E&P COMPANY, L.P.



--------------------------------------------------------------------------------

****TEXT OMITTED AND FILED SEPARATELY

CONFIDENTIAL TREATMENT REQUESTED

BY HECKMANN CORPORATION

UNDER 17C.F.R. SECTION 200.80(B)(4),

200.83 AND 240.24b-2

AGREEMENT FOR

FIRM DISPOSAL OF SALT WATER

THIS AGREEMENT FOR FIRM DISPOSAL OF SALT WATER (this “Agreement”), made and
entered into this 8th day of July 2008, by and between CHARIS PARTNERS, LLC a
Texas limited liability company, hereinafter referred to as “Charis” and EL PASO
E&P COMPANY, L.P. a Delaware limited partnership each a hereinafter referred to
as “El Paso.” Each party to this Agreement is hereinafter referred to
individually as “Party” and collectively as “Parties.”

WHEREAS, El Paso owns or controls salt water produced in association with oil
and gas operations in various fields in north Louisiana;

WHEREAS, El Paso desires that Charis construct a salt water pipeline for the
purpose of accepting, transporting and disposing such salt water in the salt
water disposal wells in and around Joaquin, Texas owned by Greer Exploration
Corp. (the “Disposal Wells”); and

WHEREAS, Charis has the ability and desire to construct such a pipeline and to
accept and dispose of such salt water in the Disposal Wells.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the Parties hereto covenant and agree as follows:

ARTICLE I.

DEFINITIONS

Except as otherwise herein provided, the following words and/or terms as used in
this Agreement shall have the following scope and meaning:

1.1 The term “barrel” shall mean 42 U.S. gallon equivalents.

1.2 The term “day” shall mean a period of twenty-four (24) consecutive hours
beginning and ending at 9:00 a.m. Central Clock Time.

1.3 The term “month” shall mean the period beginning at 9:00 A.M. Central Clock
Time on the first day of the calendar month and ending at 9:00 A.M. Central
Clock Time on the first day of the next succeeding calendar month.

1.4 The term “Contract Year” shall mean one-year periods with the first such
contract year (i) beginning at 9:00 A.M. Central Clock Time, on the date of
initial delivery if such date is on the first of a month or (ii) beginning at
9:00 A.M. Central Clock Time, on the first day of the month following date of
initial delivery.



--------------------------------------------------------------------------------

****TEXT OMITTED AND FILED SEPARATELY

CONFIDENTIAL TREATMENT REQUESTED

BY HECKMANN CORPORATION

UNDER 17C.F.R. SECTION 200.80(B)(4),

200.83 AND 240.24b-2

 

1.5 The term “Delivery Point(s)” shall mean those points identified on Exhibit
“A” hereto attached as Delivery Point(s) and to such other points as to which
the Parties hereto may mutually agree.

1.6 The term “Primary Term” shall mean a term commencing on the date of the
Initial Delivery and ending on the earlier of (1) the date seven (7) years and
six (6) months after the date of the Initial Deliver or (ii) the date that the
total amount of fees for Water delivered by El Paso to Charis under this
Agreement plus the fees for Water delivered by third parties to Charis under
separate agreements equals or exceeds $21,813,430.00.

1.7 The term “Initial Delivery” shall mean the first day of the month following
the date when the entire Pipeline (from Joaquin to the Holly C.P.) and all of
the Delivery Points are complete and functional, and Charis is able to receive
water at all of these Delivery Points.

1.8 The term “Water” shall mean any and all salt water produced in association
with oil and gas operations in and around the Delivery Points.

1.9 The term “Environmental Laws” shall mean ‘all applicable local, state, and
federal laws, rules, regulations, and orders regulating or otherwise pertaining
to (a) the use, generation, migration, storage, removal, treatment, remedy,
discharge, release, transportation, disposal, or cleanup of pollutants,
contamination, hazardous wastes, hazardous substances, hazardous materials,
toxic substances or toxic pollutants, (b) the soil, surface waters, ground
waters, land, stream sediments, surface or subsurface strata, ambient air and
any other environmental medium on or off any Property or (c) the environment or
health and safety-related matters; including the following as from time to time
amended and all others whether similar or dissimilar: the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, as amended by
the Superfund Amendments and Reauthorization Act of 1986, the Resource
Conservation and Recovery Act of 1976, as amended by the Used Oil Recycling Act
of 1980, the Solid Waste Disposal Act Amendments of 1980, and the Hazardous and
Solid Waste Amendments of 1984, the Hazardous Materials Transportation Act, as
amended, the Toxic Substance Control Act, as amended, the Clean Air Act, as
amended, the Clean Water Act, as amended, and all regulations promulgated
pursuant thereto.

ARTICLE II.

FACILITIES CONSTRUCTION

2.1 Construction Of Pipeline. Charis shall, at its sole cost, obtain all
necessary permits, rights of way and other approvals as may be required to
construct and commence operation of the Pipeline. Upon receipt of such permits,
rights of way and other approvals, Charis, at its sole cost risk and expense,
shall install, own, operate and maintain a twelve inch (12”) or greater main
pipeline from the Disposal Wells to Louisiana CR 3015 and a six inch (6”) or
greater main pipeline from Louisiana CR 3015 to the Holly Common Point, as
further described in Exhibit “C” attached hereto and made part hereof, and the
related equipment, including measurement equipment (collectively, the
“Pipeline”) necessary to receive and measure Water from El Paso’s
Bethany-Longstreet, Holly and Logansport Fields located in DeSoto

 

Page 2 of 13



--------------------------------------------------------------------------------

****TEXT OMITTED AND FILED SEPARATELY

CONFIDENTIAL TREATMENT REQUESTED

BY HECKMANN CORPORATION

UNDER 17C.F.R. SECTION 200.80(B)(4),

200.83 AND 240.24b-2

 

Parish, Louisiana. The Pipeline will connect to each of the Delivery Points
described on Exhibit “A” and Charis will install the measurement equipment at
each Delivery Point. El Paso will provide, at no cost to Charis, a site of
sufficient size, at or near the Delivery Points site for Charis’ measurement
equipment.

2.2 Pressure. Charis shall construct, maintain and operate the Pipeline at the
following pressure specifications:

a. Normal operating pressures shall be 200 psig or less.

b. Maximum allowable operating pressure will be no greater than 250 psig.

If the pressure at any Delivery Point exceeds 200 psig for ten (10) days during
any calendar month, then each fee per barrel for all Delivery Points set forth
in Section 5.1 below shall be reduced by ten cents ($0.10) during such month.
Nevertheless, for the purpose of determining if El Paso has met its financial
commitment in Section 3.2, the full fee (without any deduction) will be used in
calculating the total fees El Paso had paid for such deliveries.

2.3 Deadlines. Charis shall use its best efforts to commence construction of the
Pipeline on or before December 31, 2008, complete construction by May 31, 2009,
and commission the Pipeline and commence acceptance of Water from El Paso at
each Delivery Point by June 1, 2009. Should Charis fail to commence accepting
Water by June 1, 2010, El Paso shall, in its sole discretion, have the right to
either extend such deadline by up to six (6) months or terminate this Agreement.
El Paso shall have the right, but not the obligation, to extend such deadline
multiple times. Any such extension shall be in writing and may be given at any
time on or before such deadline.

2.4 Easements. To the extent allowed under El Paso’s lease agreements, El Paso
shall partially assign easements and rights of way to Charis to assist in
constructing of the Pipeline provided Charis indemnify El Paso from any and all
claims or damages that arise from Charis’ operations on the granted rights.

ARTICLE III.

DISPOSAL SERVICE, DEDICATION & COMMITMENT

3.1 Firm Quantity.

a. El Paso may deliver or cause to be delivered to Charis for El Paso’s account
at the Delivery Points a total or aggregate amount of up to twenty thousand
(20,000) barrels of Water per day (the “Firm Quantity”) and Charis shall accept
and transport and dispose such Water;

b. Charis may accept and dispose of quantities greater than the Firm Quantity on
any day as Charis in its sole discretion determines to accept and dispose from
time to time at such points depending on Charis’ operating capabilities and
requirements; and

 

Page 3 of 13



--------------------------------------------------------------------------------

****TEXT OMITTED AND FILED SEPARATELY

CONFIDENTIAL TREATMENT REQUESTED

BY HECKMANN CORPORATION

UNDER 17C.F.R. SECTION 200.80(B)(4),

200.83 AND 240.24b-2

 

c. The Firm Quantity shall have first priority to all capacity in the Pipeline
up to the Firm Quantity, in preference to all other parties delivering water to
the Pipeline under separate agreements. El Paso shall be entitled to use all
capacity in the Pipeline in excess of the Firm Quantity should Charis not be
fully utilizing the total capacity of the Pipeline.

3.2 Minimum Fees. In addition, El Paso agrees to guarantee that the total amount
of fees for Water delivered by El Paso to Charis under this Agreement during the
Primary Term plus the fees for Water delivered by third parties to Charis under
separate agreements plus the Adjusted Excess Fees, defined below, carried
forward from prior Contract Years (the “Minimum Fees”) will not be less than the
following amounts:

 

Contract Year

   Minimum Fees

Year One

   $ *,***,***.00

Year Two

   $ *,***,***.00

Year Three

   $ *,***,***.00

Year Four

   $ *,***,***.00

Year Five

   $ *,***,***.00

Year Six

   $ *,***,***.00

Year Seven

   $ *,***,***.00       

Total El Paso Obligation

   $ 21,813,430.00

For the purpose of this Section 3.2, if, for any Contract Year, the fees for
Water delivered to Charis during such Contract Year plus any Adjusted Excess
Fees carried forward from the Prior Contract Year is more than the Minimum Fees
for that Contract Year, then such excess plus a ten and a half percent
(10.5%) adjustment (the “Adjusted Excess Fees”) shall be carried forward to the
next Contract Year and the Adjusted Excess Fees shall be included in the
calculation of the fees for Water delivered to Charis for that subsequent
Calendar Year. If, for any Contract Year, the total of the fees for Water
delivered to Charis during such Contract Year plus any Adjusted Excess Fees
carried forward from prior Contract Years is less than the Minimum Fees for such
Contract Year, then El Paso shall pay to Charis an amount equal to such
shortfall as further describe in the attached example attached as Exhibit “B.”
Such payments are due within 30 days of El Paso receiving an invoice from Charis
for such shortfall.

3.3 Failure to Accept Water. If, on any day after Charis has commissioned the
Pipeline, Charis is unable for any reason (including events beyond Charis’
control) or unwilling to accept El Paso’s Water at any Delivery Point(s), then,
for the purpose of determining if El Paso has met its financial commitment in
Section 3.2, such undelivered and unaccepted Water shall be counted as if such
Water had been delivered by El Paso and accepted by Charis and El Paso had paid
the fees for such delivery. The amount of Water that was not accepted shall be
deemed to be equal to the difference between (i) the amount of Water actually
accepted, if any, and (ii) the average amount of Water accepted over the last
seven (7) consecutive days in which Charis accepted all of the Water delivered
by El Paso.

3.4 Commencement of Minimum Obligations. In order to simplify the accounting
under this Agreement, the Parties have agreed to start the Primary Term on the
first day of the

 

Page 4 of 13



--------------------------------------------------------------------------------

****TEXT OMITTED AND FILED SEPARATELY

CONFIDENTIAL TREATMENT REQUESTED

BY HECKMANN CORPORATION

UNDER 17C.F.R. SECTION 200.80(B)(4),

200.83 AND 240.24b-2

 

month following the commission of the Pipeline. During the time period before
the commencement of the Primary Term, El Paso may deliver Water to Charis but
shall have no obligation to deliver or to pay any Minimum Fees in regards to any
time period prior to the commencement of the Primary Term. Nevertheless, the
fees paid by El Paso for such Water shall be included in the calculation of the
total fees paid for Water delivered in the first Contract Year for purposes of
determining whether the Minimum Fees for the first Contract Year have been paid.

3.5 No Minimum Obligations after Primary Term. After the end of the Primary
Term, there shall be no Minimum Fees.

ARTICLE IV.

FACILITIES & MEASURMENT

Other than the Pipeline and related measurement equipment, Charis and El Paso
recognize that Charis has facilities and equipment currently in place (or access
to such) necessary to provide the disposal service contemplated hereunder.
Charis shall install, own, operate and maintain, or cause the same to be done,
at the Delivery Point(s) the meters, instruments, and equipment necessary to
accept the Water under this Agreement. Installation and operation of check
meters, and other related measurement equipment instruments shall be at El
Paso’s sole option and such meters and equipment shall be operated by, and the
responsibility of, El Paso.

4.1 Meters. The meters to be installed at each Delivery Point shall be Cameron’s
“Nu Flo” Industrial-grade liquid turbine meters, sized to operate near the
mid-point of their linear operating range. Specific meter sizes for each
Delivery Point shall be determined based upon the specific pumps that El Paso
installs at or near the relevant Delivery Point, to be determined at least 60
days prior to first delivery at such Delivery Point.

4.2 Installation and Operations. Each Party shall have access at all reasonable
times to the premises of the other insofar as such premises are connected with
any matter or thing covered hereby for inspections, installation, maintenance,
removal, repair and testing of their own equipment. Each Party may only operate
and test their own meters.

4.3 Testing and Repair of Equipment at Delivery Points. The accuracy of Charis’
measuring equipment shall be verified by Charis at reasonable intervals and if
requested, in the presence of El Paso’s representatives; provided, however
Charis shall not be required to verify the accuracy of such equipment at its
cost and expense more frequently than once in any three (3) month period.
Testing will be done by comparing Charis’ meter data to El Paso’s check meter
data over a continuous 24-hour period, as well Charis’ meter data to El Paso’s
theoretical pump volume over a one-hour period of continuous pumping. In the
event either Charis or El Paso notifies the other Party that it desire a special
test of any measuring equipment, Charis and El Paso shall cooperate to secure a
prompt verification of the accuracy of such equipment. In the event that a
special test is requested, and after such test, the equipment is determined to
register no greater than two percent (2%) difference from El Paso’s check meter
or 5% from El Paso’s theoretical pump volumes, either high or low, the
requesting Party shall pay all costs for said test.

 

Page 5 of 13



--------------------------------------------------------------------------------

****TEXT OMITTED AND FILED SEPARATELY

CONFIDENTIAL TREATMENT REQUESTED

BY HECKMANN CORPORATION

UNDER 17C.F.R. SECTION 200.80(B)(4),

200.83 AND 240.24b-2

 

4.4 Correction of Metering Equipment. Any meter found, by test, to register not
more than two percent (2%) high or low shall be deemed to be correct as to past
measurements but shall be corrected to record accurately. In the event any
meter, by test, proves to be more than two percent (2%) high or low, adjustment
shall be made to fully correct the readings of such meters; provided, however,
that if the period in which the error occurred is not known or cannot be agreed
upon, then the period shall be deemed to be the last half of the time elapsed
since the last test, or forty-five (45) days, whichever is the lesser period. If
a meter is out of repair or is being tested or in the event that Charis’ meters
otherwise become inoperative, then the quantity of Water delivered during the
period Charis’ meter or meters were inoperative or manifestly in error shall be
determined using El Paso’s check meter, or if that meter is also in error by two
percent (2%) or more or out of service, by estimating as nearly as possible the
quantity of Water delivered hereunder during like periods under similar
conditions when such meter was registering accurately or correctly within the
tolerance set forth herein. Corrective action will consist of internal
inspection to ensure integrity of the meter body, and replacing the internals
with a new turbine kit, plus re-calibration of the display/recording equipment
to reflect the new kit’s meter factor. The meter will be tagged with the new
factor.

4.5 Inspection of Charts and Records. The charts and records from the measuring
equipment shall remain the property of the Party operating the measuring
equipment and shall be kept for a period of two (2) years. At any time within
such period, upon written request of the Party not in possession, the Party in
possession shall submit records and charts from the measuring equipment,
together with calculations therefrom, for inspection and verification subject to
return within twenty (20) days from receipt thereof.

4.6 Water Quality. El Paso shall make reasonable efforts to remove oil and other
liquid contaminants from the Water by using normal field separation methods
prior to pumping it into Charis’ system but shall not be required to remove one
hundred percent of such contaminants. El Paso shall also install filtering
equipment (with 100 micron or smaller particle removal capability) between its
pump and check meter (upstream of Charis’ meter) at each Delivery Point. Charis
shall not accept Water from third parties that will negatively affect the
capacity of the Pipeline or which would prevent Charis from accepting all of El
Paso’s Water up to the Firm Quantity. Any such constraints will be deemed to be
a failure to accept El Paso’s Water under Section 3.3 of this Agreement, if such
acceptance of third party water precludes Charis from accepting El Paso’s water
in accordance with Section 3.3 of this Agreement.

ARTICLE V.

FEES

5.1 Fees. Subject to Section 5.2, El Paso shall pay to Charis each month a fee
equal to the following for each barrel of Water delivered at each a Delivery
Point in the respective zone (a “Zone”) which are more specifically on Exhibit
A, to wit:

 

Zone 1

   **************************** ($*.**) per barrel

Zone 2

   **************************** ($*.**) per barrel

Zone 3

   **************************** ($*.**) per barrel.

 

Page 6 of 13



--------------------------------------------------------------------------------

****TEXT OMITTED AND FILED SEPARATELY

CONFIDENTIAL TREATMENT REQUESTED

BY HECKMANN CORPORATION

UNDER 17C.F.R. SECTION 200.80(B)(4),

200.83 AND 240.24b-2

 

Zone 1 shall include any Delivery Point from Joaquin to where the Pipeline
crosses Louisiana State Highway 5. Zone 2 shall include any Delivery Point from
the end of Zone 1 (highway 5) to where the Pipeline crosses Louisiana CR 3015.
Zone 3 shall include any Delivery Point from the end of Zone 2 (CR 3015) to
where the Pipeline is connected to the Holly Common Point.

Zone 1 will contain the Logansport area Delivery Points. Zone 2 does not have
any Delivery Points currently planned for it. Zone 3 will include the Grand Cane
and Keatchie area Delivery Points. El Paso and Charis may agree to add
additional Delivery Points from time to time in any of the Zones, in which case
the Parties shall divide the costs of such Delivery Points in the same manner as
the Parties divided the costs of the original Delivery Points.

5.2 Increase in Fees. During the Primary Term, the rates set forth in
Section 5.1 will be increased annually at the beginning of each Contract Year,
starting with the second Contract Year. Such increase will be 3% per year,
rounded to the nearest penny.

After the Primary Term, the rates set forth in Section 5.1 will be increased
annual at the beginning of each Contract Year using the Consumer Price Index for
all Urban Consumers U.S. City Average, All Items, Not Seasonally Adjusted, as
reported by the United States Department of Labor, Bureau of Labor Statistics
for the previous 12-month period for which changes are reported, rounded up to
the next penny.

5.3 Invoices. Charis shall invoice El Paso for the Water delivered by El Paso
every ten (10) days, with the amounts due within thirty (30) days from the date
of the invoice as specified in Section 5.4. The invoice shall include the amount
of Water delivered at each Delivery Point, the rate at each delivery Point, and
the total amount owed. The invoice shall also include the total amount of Water
delivered by third parties during such month by zone or by Delivery Point.

5.4 Payments. El Paso agrees to make payment hereunder to Charis for its account
within thirty (30) days after receipt of Charis’ invoice by (1) wire transfer or
(2) at the address indicated on the monthly billing, or such other address as
Charis may designate in writing to El Paso from time to time.

ARTICLE VI.

TERM

6.1 Term. This Agreement shall become binding on the Parties hereto on the date
first hereinabove written, and shall remain in full force until the end of the
Primary Term and for successive terms of two (2) years. This Agreement may be
terminated by either Party at the end of the Primary Term or at the end of any
successive term thereafter upon three hundred and sixty (360) days’ prior
written notice to the other Party.

 

Page 7 of 13



--------------------------------------------------------------------------------

****TEXT OMITTED AND FILED SEPARATELY

CONFIDENTIAL TREATMENT REQUESTED

BY HECKMANN CORPORATION

UNDER 17C.F.R. SECTION 200.80(B)(4),

200.83 AND 240.24b-2

 

6.2 Regulatory Filings. Each Party reserves the right to pursue any necessary
regulatory filings with any governmental or regulatory body having jurisdiction
which may be necessary to implement or continue this Agreement.

ARTICLE VII.

NOTICES AND ADDRESSES

7.1 Notices. All notices are required to be given in writing. Any correspondence
provided for in this Agreement shall be deemed sufficiently given when deposited
in the United States mail, postage prepaid, and addressed to the respective
Parties at such address or such other addresses as the Parties respectively
shall designate by written notice; provided however, any notice to cancel this
Agreement shall be sent Certified Mail.

7.2 Addresses

a. Notices and Correspondence to Charis - Until El Paso is otherwise notified in
writing by Charis, notices and payments to Charis shall be addressed to Charis
at the addresses set forth below or at such other addresses as Charis may
hereafter designate by notifying El Paso in writing:

 

Notices and Correspondence:

  

Payments:

     

Charis Partners, LLC

     

202 CR 3267

     

Joaquin, Texas 75954

     

Attention: Mr. David Melton

     

b. Notices and Correspondence to El Paso. Until Charis is otherwise notified in
writing by El Paso, notices and invoices to El Paso shall be addressed to El
Paso at the address set forth below or at such other address as El Paso may
hereafter designate by notifying Charis in writing:

 

Notices/Correspondence/Invoices:

El Paso E&P Company, L.P. 1001 Louisiana Street Houston, TX 77002 Attn: Central
Region Operations Manager Phone: 713-420-6133 Fax:                            

ARTICLE VIII

WARRANTIES AND INDEMNITIES

8.1 Warranty of Title. El Paso warrants to Charis that El Paso has good title
to, or the unqualified right to tender, the Water gathered hereunder. El Paso
hereby agrees to indemnify

 

Page 8 of 13



--------------------------------------------------------------------------------

****TEXT OMITTED AND FILED SEPARATELY

CONFIDENTIAL TREATMENT REQUESTED

BY HECKMANN CORPORATION

UNDER 17C.F.R. SECTION 200.80(B)(4),

200.83 AND 240.24b-2

 

Charis against all suits, actions, debts, accounts, damages, costs (including
attorney’s fees), losses and expenses arising from or out of any adverse claim
of any and all persons to or against title and possession to said Water or any
royalties, payments or taxes due thereon arising or accruing prior to or
upstream of the Delivery Points. Such indemnification shall be provided to
Charis regardless whether El Paso’s liability for such suits, actions, debts,
accounts, damages, costs (including attorney’s fees), losses and expenses arise
from joint, sole, concurrent, comparative or contributory fault or negligence,
or fault impose by statute, rule or regulation or strict liability of El Paso,
its officers, agents, and/or employees.

8.2 Liability. El Paso shall have responsibility for the Water upstream of the
Delivery Points including responsibility for any spills that occur upstream of a
Delivery Point. Title to the Water delivered to Charis at a Delivery Point shall
pass to Charis at the Delivery Point. Charis shall have responsibility for the
Water at and down stream of the Delivery Point(s) including the responsibility
for properly disposing of the Water and for any spills that occur at or
downstream of a Delivery Point. Nothing herein will be construed to make any
Party liable for consequential damages which may occur or be asserted by reason
of events or occurrences related to this Agreement.

8.3 El Paso’s Indemnities. El Paso agrees to defend, indemnify and hold Charis
harmless from and against any and all claims, demands, losses, damages,
liabilities, judgments, causes of action, reasonable costs or expenses
(including, without limitation, any and all reasonable costs, expenses,
attorneys’ fees, consequential damages and other costs incurred in defense of
any claim or lawsuit arising therefrom), of whatsoever nature arising out of or
relating to El Paso’s ownership, operation or administration of the Water
upstream of any Delivery Point including, without limitation, damages to persons
or property, fines, penalties, monetary sanctions or other amounts payable for
failure to comply with applicable Environmental Laws, securities, safety or
health requirements of law (whether federal, state or local), except in each
case for those arising out of Charis’ gross negligence or willful misconduct.

8.4 Charis’ Indemnities. Charis agrees to defend, indemnify and hold El Paso
harmless from and against any and all claims, demands, losses, damages,
liabilities, judgments, causes of action, reasonable costs or expenses
(including, without limitation, any and all reasonable costs, expenses,
attorneys’ fees, consequential damages and other costs incurred in defense of
any claim or lawsuit arising therefrom), of whatsoever nature arising out of or
relating to Charis’ ownership, operation or administration of the Water at or
downstream of any Delivery Point, including, without limitation, (i) damages to
persons or property, fines, penalties, monetary sanctions or other amounts
payable for failure to comply with applicable Environmental Laws, securities,
safety or health law (whether federal, state or local) except in each case for
those arising out of El Paso’s gross negligence or willful misconduct.

8.5 Notification. As soon as reasonably practical after obtaining knowledge
thereof, the indemnified party shall notify the indemnifying party of any claim
or demand which the indemnified party has determined has given or could give
rise to a claim for indemnification under this Article 8. Such notice shall
specify the agreement, representation or warranty with respect to which the
claim is made, the facts giving rise to the claim and the alleged basis for the
claim, and the amount (to the extent then determinable) of liability for which
indemnity is asserted. In the

 

Page 9 of 13



--------------------------------------------------------------------------------

****TEXT OMITTED AND FILED SEPARATELY

CONFIDENTIAL TREATMENT REQUESTED

BY HECKMANN CORPORATION

UNDER 17C.F.R. SECTION 200.80(B)(4),

200.83 AND 240.24b-2

 

event any action, suit or proceeding is brought with respect to which a party
may be liable under this Article 8, the defense of the action, suit or
proceeding (including all settlement negotiations and arbitration, trial,
appeal, or other proceeding) shall be at the discretion of and conducted by the
indemnifying party. If an indemnified party shall settle any such action, suit
or proceeding without the written consent of the indemnifying party (which
consent shall not be unreasonably withheld), the right of the indemnified party
to make any claim against the indemnifying party on account of such settlement
shall be deemed conclusively denied. An indemnified party shall have the right
to be represented by its own counsel at its own expense in any such action, suit
or proceeding, and if an indemnified party is named as the defendant in any
action, suit or proceeding, it shall be entitled to have its own counsel and
defend such action, suit or proceeding with respect to itself at its own
expense. Subject to the foregoing provisions of this Article 8 neither party
shall, without the other party’s written consent, settle, compromise, confess
judgment or permit judgment by default in any action, suit or proceeding if such
action would create or attach liability or obligation to the other party. The
parties agree to make available to each other, and to their respective counsel
and accountants, all information and documents reasonably available to them
which relate to any action, suit or proceeding, and the parties agree to render
to each other such assistance as they may reasonably require of each other in
order to ensure the proper and adequate defense of any such action, suit or
proceeding.

ARTICLE IX

CHOICE OF LAW

9.1 Choice of Law: This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas, without giving effect to
principles of conflicts of laws.

ARTICLE X

MISCELLANEOUS

10.1 Modifications: No modifications of the terms and provisions of this
Agreement shall be or become effective except by the execution of a
supplementary written agreement.

10.2 Audit Rights: El Paso, upon notice in writing to Charis, shall have the
right to audit Charis’ accounts and records relating to this Agreement for any
calendar year within the twenty-four (24) month period following the end of such
calendar year Charis shall bear no portion of El Paso’s audit cost. The audits
would be conducted during the normal business hours of Charis and shall not be
conducted more than once each year without prior approval of Charis. Charis
shall reply in writing to an audit report within ninety (90) days after receipt
of such report.

10.3 Successors and Assigns. This Agreement shall not be assignable by either
Party without the prior written consent of the other which consent shall not be
unreasonably withheld or delayed; however, such assignment shall not be
effective until notice has been given. In the event El Paso elects to sell or
assign its interest in some, but not all of the oil and gas properties from
which the Water under this Agreement is produced said sale or assignment shall
be made subject to this Agreement. Charis shall not unreasonably withhold its
consent. El Paso’s assignment of oil and gas properties, if any, shall not
relieve El Paso of its obligations under the terms of this Agreement.

 

Page 10 of 13



--------------------------------------------------------------------------------

****TEXT OMITTED AND FILED SEPARATELY

CONFIDENTIAL TREATMENT REQUESTED

BY HECKMANN CORPORATION

UNDER 17C.F.R. SECTION 200.80(B)(4),

200.83 AND 240.24b-2

 

IN WITNESS WHEREOF, this Agreement is executed effective as of the date and year
first above written.

 

WITNESSES:   /s/ Chris Cooper   CHARIS PARTNERS, LLC

 

/s/ Craig Zips

  By:   

 

/s/ David M. Melton

  Name:    David M. Melton   Title:    President WITNESSES:      /s/ Christine
M. Smith   EL PASO E&P COMPANY, L.P.  

 

/s/ C Landis Eldridge

/s/ unreadable   Name:    Carol Landis Eldridge   Title:    Agent & Attorney in
Fact

 

Page 11 of 13



--------------------------------------------------------------------------------

****TEXT OMITTED AND FILED SEPARATELY

CONFIDENTIAL TREATMENT REQUESTED

BY HECKMANN CORPORATION

UNDER 17C.F.R. SECTION 200.80(B)(4),

200.83 AND 240.24b-2

 

Exhibit “A”

Zones and Delivery Point(s)

Zone 1

Logansport Area:

 

Logansport Field -    Adams C.P.    English C.P.    Waynestella C.P.    Averrett
C.P.

Zone 2

None

Zone 3

Keatchie/Grand Cane Area:

 

Bethany Longstreet Field -    Young C.P. Holly Field -    Brummett C.P.    Holly
C.P.

Exhibit “B”

Examples

[**************************************************************************]

Exhibit “C”

Pipeline Route and Size

 

Page 12 of 13